Citation Nr: 1738321	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-19 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES


1.  Entitlement to service connection for a lung disability, to include as due to herbicide exposure.

2.  Entitlement to service connection for syncope, claimed as dizziness, to include as secondary to lung disability and service-connected bilateral hearing loss disability.

3.  Entitlement to service connection for headaches, to include as secondary to lung disability and service-connected bilateral hearing loss disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Arif Syed, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran was afforded a videoconference hearing in June 2012 before the undersigned Veterans Law Judge (VLJ).  The transcript is of record.

In June 2014, the Board remanded the Veteran's claims.  The Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for headaches and syncope are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A lung disability diagnosed as chronic obstructive pulmonary disease (COPD) and bronchitis was not manifest during service and is not etiologically related to service, to include exposure to herbicides including Agent Orange from the Veteran's service in Vietnam.


CONCLUSION OF LAW

The criteria for service connection for a lung disability have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for a lung disability.  In the interest of clarity, the Board will discuss certain preliminary matters.  The issue on appeal will then be analyzed and a decision rendered.

Stegall concerns

The Board previously remanded this claim in June 2014 for the AOJ to obtain the Veteran's outstanding Social Security Administration (SSA) records as well as VA and private treatment records.  Pursuant to the Board's remand instructions, the Veteran's SSA, VA, and private medical treatment records were associated with the claims folder.  The Veteran's claim was most recently readjudicated via November 2014 supplemental statement of the case (SSOC).    

Accordingly, the Board's remand instructions have been substantially complied with regarding the Veteran's lung disability claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

Duties to Notify and Assist

VA has a duty to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  This notice must specifically inform the claimant of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016).  In a letter mailed to the Veteran in February 2010, VA satisfied this duty.  

VA also has a duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claim.  There is no reasonable possibility that further assistance would aid in substantiating the claim.  The pertinent evidence of record includes statements from the Veteran and other individuals, service treatment records, as well as VA and private treatment records.  

As noted above, the Veteran also was afforded a hearing before the undersigned VLJ during which he presented oral argument in support of his service connection claim.  Here, during the June 2012 Board hearing, the VLJ clarified the issue on appeal (service connection for a lung disability); clarified the concept of service connection claims; identified potential evidentiary defects which included evidence of a nexus between the Veteran's current lung disability and his service; clarified the type of evidence that would support the Veteran's claim; and inquired as to the existence of potential outstanding records.  Thus, the actions of the VLJ supplement the VCAA and comply with any related duties owed during a hearing set forth in 38 C.F.R. § 3.103.

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

Accordingly, the Board will proceed to a decision as to the issue of entitlement to service connection for a lung disability.

Service connection for a lung disability

The Veteran contends that he has a lung disability that is related to his service, to include in-service exposure to herbicides.  Service department records show the Veteran served in the Republic of Vietnam; thus, exposure to herbicides is conceded.  

Veterans are entitled to compensation from VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service).  To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2014).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

With regard to a current disability, the medical evidence documents diagnoses of a lung disability, specifically COPD and bronchitis.  See, e.g., a private treatment record from Prairie Fields Family Medicine dated January 2014.

With respect to in-service disease, the Board notes that the Veteran's service treatment records are absent complaints of or treatment for symptoms related to a lung disability.  Indeed, his March 1970 separation examination revealed a normal respiratory examination and the Veteran denied any respiratory problems.    

Concerning in-service injury, the Board concedes the Veteran's in-service exposure to Agent Orange.  Of particular importance in this regard is the fact that service department records confirm the Veteran's service in the Republic of Vietnam.  His exposure to herbicides is, therefore, presumed.  See 38 U.S.C.A. § 1116(f). 

According to 38 C.F.R. § 3.309(e) (2016), respiratory disorders such as the Veteran's COPD and bronchitis are not among the listed diseases as presumptively related to herbicide exposure.  Therefore, the Veteran's lung disability may not be presumed to be related to herbicide exposure.  Despite the lack of presumptive service connection, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

The Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current lung disability is related to his service.

Specifically, the Board notes that pursuant to Section 3 of the Agent Orange Act of 1991, Pub. L. No. 102-4, 105 Stat. 11, the Secretary of Veterans Affairs (Secretary) entered into an agreement with the National Academy of Sciences (NAS) to review and summarize the scientific evidence concerning the association between exposure to herbicides used in Vietnam and various diseases suspected to be associated with such exposure.  The NAS was to determine, to the extent possible, whether there was a statistical association between the suspect disease and herbicide exposure, taking into account the strength of the scientific evidence and the appropriateness of the methods used to detect the association; the increased risk of disease among individuals exposed to herbicides during the service in the Republic of Vietnam during the Vietnam era; and whether there is a plausible biological mechanism or other evidence of a causal relationship between herbicide exposure and the suspect disease.  The NAS was required to submit reports of its activities every two years.

The Secretary, under the authority of the Agent Orange Act of 1991 and based on studies by the NAS, has determined that there is no positive association between exposure to herbicides and any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449, and 61 Fed. Reg. 57,586-589 (1996); Notice, 64 Fed. Reg. 59,232-243 (Nov. 2, 1999); Notice, 67 Fed. Reg. 42,600-608 (June 24, 2002); Notice, 72 Fed. Reg. 32,395-407 (June 12, 2007); 74 Fed. Reg. 21,258-260 (May 7, 2009). 

As discussed above, according to 38 C.F.R. § 3.309(e) (2016), respiratory disorders are not among the listed diseases as presumptively related to herbicide exposure.  Therefore, the evidence (including the Secretary's determination based on the National Academy of Sciences' findings discussed above) indicates a non-relationship between the Veteran's current lung disability and in-service herbicide exposure.  The Board finds that the report of the NAS is of great probative value in evaluating the Veteran's claim.  Its conclusions are based on nationwide, peer-reviewed studies conducted over time with specific focus on the veteran population.  The competent evidence of record does not contradict the findings.  Therefore, the Board finds that the evidence does not support a nexus between the Veteran's service and his current lung disability.    
The Veteran has not submitted a medical opinion to contradict the NAS's findings that indicate his current lung disability diagnosed as COPD and bronchitis is not related to his in-service herbicide exposure.  The Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2014) [it is the claimant's responsibility to support a claim for VA benefits].

In relevant part, 38 U.S.C.A. 1154(a) (West 2014) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran's wife has indicated that the Veteran's lung disability is related to his service.  The Board notes that the Veteran and his wife, while entirely competent to report his symptoms both current and past (including coughing), have presented no clinical evidence of a nexus between his lung disability and his service.  The Board finds that the Veteran and his wife as lay people are not competent to associate any of his claimed symptoms to his service.  That is, the Veteran and his wife are not competent to opine on matters such as the etiology of his current lung disability.  Such opinion requires specific medical training in the field of pulmonology and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran or his wife has this medical training to render medical opinions, the Board must find that their contention with regard to a nexus between the Veteran's lung disability and service to be of minimal probative value and outweighed by the objective evidence of record which is absent a finding of such.  See 38 C.F.R. § 3.159(a)(1) (2016) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran and his wife in support of his own claim are not competent evidence of a nexus.  Accordingly, a nexus is not met, and the Veteran's claim fails on this basis.  

For the reasons and bases expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a lung disability.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for a lung disability, to include as due to herbicide exposure is denied.


REMAND

With regard to the Veteran's claim of entitlement to service connection for headaches and syncope, he contends that these disabilities are related to his service.  Alternatively, he has contended that these disabilities are secondary to his lung disability as well as his service-connected bilateral hearing loss disability.  In this regard, the Veteran's claims folder was forwarded to a VA examiner in April 2011 for a medical opinion as to whether his claimed headaches and syncope are secondary to the bilateral hearing loss disability.  After review of the Veteran's medical history, the VA examiner concluded that it is unlikely that the Veteran's headaches and syncope are secondary to the bilateral hearing loss disability.  Pertinently, however, the VA examiner did not render an opinion as to whether the Veteran's headaches and syncope are aggravated by the bilateral hearing loss disability.  See Allen v. Brown, 7 Vet. App. 439, 448-49 (1995); 38 C.F.R. § 3.310.  There is no medical opinion of record addressing this issue.  In light of the foregoing, the Board finds that an addendum opinion should be obtained as to whether the Veteran's headaches and syncope disabilities on appeal are aggravated by his bilateral hearing loss disability.  
Accordingly, the case is REMANDED for the following action:

1. Forward the Veteran's claims folder to a medical professional with the appropriate level of expertise regarding his headaches and syncope disabilities.  The examiner is requested to review all pertinent records associated with the claims folder, including the Veteran's service treatment records, post-service medical records, and lay statements.

If the clinician determines that an examination is needed, the Veteran should be scheduled for a new examination.  

Based on the review of the Veteran's claims file, the examiner is asked to opine on the following:

a. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's headaches disability related to his service-connected bilateral hearing loss disability.

b. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's headaches disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected bilateral hearing loss disability.  If the examiner finds that the headaches disability is aggravated by the service-connected bilateral hearing loss disability, then he/she should quantify the degree of aggravation, if possible.

c. Whether it is at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's syncope disability related to his service-connected bilateral hearing loss disability.

d. Whether it is at least as likely as not (i.e., a  probability of 50 percent or greater) that the Veteran's syncope disability is aggravated (i.e., permanently worsened beyond the normal progression of the disability) by his service-connected bilateral hearing loss disability.  If the examiner finds that the syncope disability is aggravated by the service-connected bilateral hearing loss disability, then he/she should quantify the degree of aggravation, if possible.

A complete rationale for any opinion offered must be provided.  
 
2. When the development requested has been completed,             the case should be reviewed on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


